DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Response to Amendment
The amendment filed 12/21/2021 has been entered.  As directed by the amendment: claims 13, 25, and 32-35 have been amended; and claims 16-18, 21, and 30-31 have been cancelled.  Therefore, claims 13-15, 19-20, 22-29, and 32-35 are pending.
The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 103.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling element” in claims 24 and 25.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “cooling element” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “…configured to emit heat dissipated in the main body to surroundings” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “cooling” convey only function and not any known structure for performing the claimed functions.  That is, “cooling” modifies “element” functionally, rather than structurally.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 24 and 25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

paragraph 0028 discloses using one or more cooling elements “made of metal” to “represent a current path preferred by charge carriers from one electrode to the other;” Figure 10 shows cooling element “KK,” whereas paragraph 0058 discloses the cooling element having “a large surface, for example, by means of cooling ribs.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Mandai (U.S. Patent 4766409), and Yamauchi et al. (U.S. Patent 5592647), hereinafter Yamauchi, and in further view of Chu et al. (U.S. Publication 2014/0205336), hereinafter Chu.
Regarding claim 13, Smith-Johannsen teaches a positive temperature coefficient (PTC) heater comprising (1:7-15; “…a self limiting electric heating element including two outer semiconductive layers having zero temperature coefficient ("ZTC") separated from one another by a continuous positive temperature coefficient ("PTC") layer and energized by two parallel electrodes…”) (Fig. 3): 

    PNG
    media_image1.png
    540
    664
    media_image1.png
    Greyscale

a main body having a length L, a width B, and a height H made of a PTC material (PTC layer 13; 6:33-35) (See 7:40-59 and claim 3 for composition of PTC layer. PTC layer 13 comprising carbon black disposed within thermoplastic resin) (Fig. 3, above, shows PTC layer 13 having a “Length”, width L, and height t. Here, the “Length” is defined by spacing d and the corresponding widths of electrodes 14 and 15) (To clarify “Length” corresponds to the claimed length L, width L corresponds to the claimed width B, and height t corresponds to the claimed height H
a first electrode (14 or 15) and a second electrode (14 or 15) made of an electrically conductive material (“energized by two parallel electrodes”-1:10-12) (2:31-34 and 46-47; current carrying electrodes), 
wherein the following is true for L, B, and H: L ≥ B ≥ H (6:36-39; “PTC layer has a thickness t, a length l and a distance d between the electrodes 14, 15 which is equal to the length l, when the heater element is formed as a square”) (Here, the “Length” is ≥ width L, which is ≥ height t) (6:40-42; spacing d is 1.6-45 cm and height t is 0.05-0.1 cm. As width L is equal to spacing d for square shapes, the width is greater than the height.  Since the “Length” includes the corresponding widths of electrodes 14 and 15, “Length” is ≥ width L.), and 
wherein the first and second electrodes are spaced apart by a spacing d and connected to the main body (as shown in Fig. 3) so that the following is true: d > H (6:36-39; d is spacing between electrodes 14 and 15 and is discloses as being 1.6-45 cm, while the height is disclosed as being 0.05 to 0.1 cm.  Therefore d > H).  
Smith-Johannsen teaches each claimed limitation except a carrier, wherein the main body comprises doped BaTiO3, wherein the main body comprises Sr, Pb, and/or Ca, wherein the main body comprises a rare earth element, Mn, Fe, and/or Al, wherein the electrodes comprise Cr, Ni, Ti, Al, Ag, Cu, and/or Au, wherein the main body and the first and second electrodes are arranged on the same surface of the carrier.


1:7-10; PTC thermistors) (figures 1, 2, 4, and 5; PTC thermistor 14 comprising main body 3 being a ceramic sintered body-3:48-49 and oppositely disposed electrodes 13a and 13b.  Here, ceramic sintered body 3 corresponds to the main body 13 of Smith-Johannsen, while electrodes 13a/13b correspond to the electrodes) (2:9-15 discloses that the ceramic sintered body is “obtained by firing ceramic material having a positive temperature coefficient of resistance,” whereas 3:15-49 disclose ceramic green sheets 1a to 1f are fired to obtain the body 3) for the main body (3) to comprise doped BaTiO3 (3:35-44; “ceramic green sheets 1a to 1f are composed essentially of material that shows positive temperature coefficient of resistance after sintering. For example, the material therefor may contain barium titanate (BaTiO3), with yttrium oxide (Y2O3) serving as a semiconductoring agent (dopant), manganese dioxide (MnO2) serving as a characteristic improving agent for increasing the positive temperature coefficient of resistance, and silicon dioxide (SiO2) serving as a mineralizer).  
Mandai further teaches using a rare earth element, Mn, Fe, and/or Al as a PTC material (1:10-21; “…a positive temperature coefficient of resistance is formed of semiconductor ceramic material composed mainly of barium titanate and a small amount of a rare earth element such as niobium (Nb), antimony (Sb), tantalum (Ta), tungsten (W), yttrrium (Y) or another rare earth element. Manganese (Mn) is added as a characteristic improving agent for increasing the positive temperature coefficient of resistance, along with silicon dioxide (SiO2) and/or aluminum oxide (Al2O3) serving as mineralizer…”).  
4:30-31; electrodes 13a and 13b comprise “nickel films”) (1:22-27 discloses that it is “well known that such electrodes having ohmic properties may be formed of a metal such as indium-gallium alloy, nickel, or aluminum”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Mandai, by substituting the PTC material of the main body and the material of the electrodes of Smith-Johannsen, with the teachings of Mandai, for in doing so would amount to a simple substitution of art recognized PTC materials (carbon black/thermoplastic resin vs. doped barium titanate ceramic/rare earth element, Mn, Fe, and/or Al), as well as, art recognized electrode materials performing the same function of exhibiting a positive temperature coefficient of resistance and conducting current to the PTC material, respectively, and the results of the substitution would have been predictable. (See MPEP 2144.06-II and 2143-I-B). Furthermore, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle” (MPEP 2144.07).  Here, doped barium titanate ceramic and rare earth element, Mn, Fe, and/or Al are art recognized materials suitable for the intended purpose of exhibiting PTC properties. Similarly, the electrodes comprising Cr, Ni, Ti, Al, Ag, Cu, and/or Au are art recognized materials suitable for the intended purpose of electrodes.
The combination of Smith-Johannsen and Mandai teaches each claimed limitation except for the main body comprising Sr, Pb, and/or Ca.
1:9-12; PTC thermistor/panel heater) to use a PTC ceramic material as the main body (barium titanate used as a PTC ceramic for the heating element; 4:31-41). Yamauchi further teaches that the “electrical resistance of the barium titanate sintering increases non-linearly with an elevating temperature by applying a current thereto, as to reach a value 10,000 times that of the room temperature at a temperature not lower than the Curie” and that “the Curie point can be freely controlled by adding elements such as lead and strontium to the ceramic sintering element” (4:37-46).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified by Mandai, with Yamauchi, by adding to the PTC material of the main body of Smith-Johannsen, as modified by Mandai to comprise a barium titanate ceramic, with the lead and strontium materials of Yamauchi, for in doing so would allow the Curie point to be freely controlled.
The combination of Smith-Johannsen, Mandai, and Yamauchi teaches each claimed limitation except for the use of a carrier, wherein the main body and the first and second electrodes are arranged on the same surface of the carrier.
Note: for context, paragraph 0019 of the instant application, as published, states that “the carrier is used to give the PTC heater a stable shape. Moreover, the carrier can also help to emit energy dissipated in the main body to the surroundings.
Based on such information, the broadest reasonable interpretation of “carrier” includes structures that provide stability to the PTC heater and/or aid in emitting energy dissipated in the main body.

    PNG
    media_image2.png
    157
    529
    media_image2.png
    Greyscale

Chu teaches that it is known in the art of PTC heaters (Abstract and paragraphs 0010) (Fig. 18; PTC heater 310 comprising a main body/PTC element 312, a first electrode 315 and a second electrode 316-paragraph 0110) to use a carrier (supporting unit 311) (paragraph 0102 and 0104 state that supporting unit 311 supports PTC element 312) (para. 0105; “the supporting unit 311 may include a polymer-based material, e.g., polyimide, polyimideamide and fluoropolymers, for example, or a metal. In such an embodiment, the fluoropolymers may include fluorinated PEEK, PTFE, PFA and FEP, for example. In such an embodiment, the metal may include a stainless steel, nickel, copper, brass, and alloys thereof. However, materials for forming the supporting unit 311 are not limited to the materials stated above. In an embodiment, where the supporting unit 311 includes a conductive metal, an insulation layer (not shown) may be interposed between the supporting unit 311 and the resistance heating element 312. In an embodiment, an insulation layer (not shown) may be interposed between electrodes 315 and 316, which will be described below, and the supporting unit 311.”), wherein the main body (312) and the first and second electrodes (315/316) are arranged on the same surface of the carrier (311) (para. 0108 states that “the electrodes 315 and 316 are arranged on the supporting unit 311 to be apart from each other in the width-wise direction and contact the resistance heating element 312.”) (Fig. 18, above, clearly shows, electrodes 315 and 316 and PTC element 312 being arranged on the same-upper-surface of supporting unit 311).
Chu further teaches the electrodes comprising copper (Cu), silver (Ag), etc. (para. 0108).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified by Mandai and Yamauchi, with Chu, by adding to PTC heater of Smith-Johannsen, and specifically to the main body and the first and second electrodes, with the teachings of Chu, in order to provide a means for supporting the main body and the first and second electrodes, where such means offers a degree of rigidity (based on the material, for instance, metal), thereby providing a stable shape to the PTC heater.
Regarding claim 14, the primary combination, as applied to claim 13, teaches each claimed limitation.
Smith-Johannsen further teaches wherein the following is true: L ≥ B > H (as detailed in claim 13 above, L ≥B for the same reasons as detailed above and width L may be 1.6-45 cm while height t may be 0.05-0.1 cm.  Therefore, B > H).  
Regarding claim 15, the primary combination, as applied to claim 13, teaches each claimed limitation.
Smith-Johannsen further teaches wherein the main body (13) has a shape of a cuboid, a cylinder, a film, or an ellipsoid (cuboid shown in Figure 3.  The plain and customary meaning of “cuboid” is “a rectangular parallelepiped,” www.dictionary.com/browse/cuboid, viewed on 06/01/2021).  
Regarding claim 27, the primary combination, as applied to claim 13, teaches each claimed limitation except for the main body having a shape of a film.
For context of the term “film” paragraph 0014 of the instant application states that the “main body can even be formed so flat that it practically represents a film,” while paragraph 0017 gives example thickness (height) of the main body being 100µm or more.
The plain and ordinary meaning of “film,” consistent with the instant specification, is “a thin sheet of any material” (www.dictionary.com/browse/film, viewed on 09/24/2021).
Smith-Johannsen discloses that the main body has a thickness from 0.05 to 0.1 cm (6:40-45), which is within the range disclosed in the instant specification.  Accordingly, the PTC layer of Smith-Johannsen is a “thin sheet” and amounts to a film.
Claims 19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Mandai (U.S. Patent 4766409), and Yamauchi et al. (U.S. Patent 5592647), hereinafter Yamauchi, Chu et al. (U.S. Publication 2014/0205336), hereinafter Chu, and in view of Chan et al. (U.S. Patent 4801785), hereinafter Chan.
Regarding claim 19, the primary combination, as applied to claim 13, teaches each claimed limitation and further teaches 1 cm ≤ B ≤ 4 cm and 100 µm ≤ H (Smith-Johannsen; 6:40-45; 1.6-45 cm and 0.05-0.1 cm, respectively). Smith-Johannsen is silent on 2.5 cm ≤ L ≤ 5 cm.

    PNG
    media_image3.png
    187
    417
    media_image3.png
    Greyscale

Chan teaches that it is known in the art of electrical heaters exhibiting PTC behavior (Abstract; “The device, preferably a heater, comprises two electrodes, preferably planar electrodes and a conductive polymer composition, which preferably exhibits PTC behavior, and which is preferably sandwiched between the electrodes.”) (figures 1-2; conductive polymer layer 3 having PTC behavior and aluminum electrodes 1 and 2; 5:55-65) for the length to be 2.5 cm ≤ L ≤ 5 cm (5:10-18; “The device may be any suitable size and shape. The preferred size and shape depends on the application of the device. For some applications either a strip shape or a square or rectangular shape is preferred. Where a strip is used it preferably has width of 1 to 4 inches…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified with Mandai and Yamauchi, with Chan, by replacing the length of the main body of Smith-Johannsen, being of some value, with the teachings of Chan, since the length of the main body is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the overall size of the heater for a particular application. A person of ordinary skill in the art would recognize that the length of the main body defines the length of the heater, which relates to the surface area being heated by the heater. Chan teaches that the “preferred 
Regarding claims 22-23, the primary combination, as applied to claim 13, teaches each claimed limitation except for a dielectric layer on a lateral surface of the main body (claim 22) and wherein the dielectric layer comprises an oxidic ceramic (claim 23).  

    PNG
    media_image3.png
    187
    417
    media_image3.png
    Greyscale

Chan teaches that it is known in the art of electrical heaters exhibiting PTC behavior (Abstract; “The device, preferably a heater, comprises two electrodes, preferably planar electrodes and a conductive polymer composition, which preferably exhibits PTC behavior, and which is preferably sandwiched between the electrodes.”) (figures 1-2; conductive polymer layer 3 having PTC behavior and aluminum electrodes 1 and 2; 5:55-65) to use a dielectric layer (layers 4 and 5) on a lateral surface of the main body (3) and wherein the dielectric layer comprises an oxidic ceramic (5:59-61; aluminum oxide) (note: paragraph 0025 of the instant application, as published, states that the dielectric layer can have an oxidic ceramic “for example, based on an aluminum oxide.”) (Here, Chan teaches aluminum oxide layers 4/5 and, as such, teaches dielectric layers).  
The advantage of combining the teachings of Chan is that in doing so would provide a coating that insulates or provides corrosion resistance, thereby providing a protecting layer (4:14-39), which would be beneficial to heater (i.e., providing insulation and corrosion resistance would improve the performance of the heater, as well as, the longevity).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified by Mandai and Yamauchi, with Chan, by adding to the main body of Smith-Johannsen, with the teachings of Chan, in order to provide a coating that insulates or provides corrosion resistance, thereby providing a protecting layer (4:14-39), which would be beneficial to heater (i.e., providing insulation and corrosion resistance would improve the performance of the heater, as well as, the longevity).
Claims 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Mandai (U.S. Patent 4766409), and Yamauchi et al. (U.S. Patent 5592647), hereinafter Yamauchi, Chu et al. (U.S. Publication 2014/0205336), hereinafter Chu, and in further view of Baiatu et al. (U.S. Patent 5602520), hereinafter Baiatu.
Regarding claims 24 and 29, the primary combination, as applied to claim 13, teaches each claimed limitation except for a cooling element connected to the main body, wherein the cooling element is configured to emit heat dissipated in the main 

    PNG
    media_image4.png
    204
    502
    media_image4.png
    Greyscale

Baiatu teaches that it is known in the art of electrical resistance devices exhibiting PTC behavior (Abstract; “electrical resistance element (10) includes a resistance body (3), which is arranged between two plane-parallel, pressurized electrodes (1, 2), has PTC behavior and comprises a polymer matrix and two filler components of electrically conducting particles embedded into the polymer matrix…”) (fig. 3) to use a cooling element connected to the main body, wherein the cooling element is configured to emit heat dissipated in the main body to surroundings, wherein the cooling element is made of metal and comprises ribs (2:19-20; copper-containing) (4:18-25; “…the faces of the electrodes 1, 2 turned away from the resistance body 3 may bear cooling ribs 8. Instead of cooling ribs 8, each of the electrodes 1, 2 may also bear some other heat sink, for example a liquid cooler. By means of such heat sinks connected to the outer surface of at least one of the two electrodes 1, 2, the nominal current carrying capacity can be additionally increased by virtue of increased heat dissipation.”).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified by Mandai and Yamauchi, with Baiatu, by adding to the main body and electrodes of Smith-Johannsen, with the teachings of Baiatu, in order to provide a means to dissipate heat away from the main body and electrodes, thereby cooling the device and preventing excessively high temperatures that could result in injury and/or damage.
Claims 25 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Mandai (U.S. Patent 4766409), and Yamauchi et al. (U.S. Patent 5592647), hereinafter Yamauchi, Chan et al. (U.S. Patent 4801785), hereinafter Chan, Chu et al. (U.S. Publication 2014/0205336), hereinafter Chu, and in further view of Baiatu et al. (U.S. Patent 5602520), hereinafter Baiatu.
Regarding claim 25, Smith-Johannsen teaches a positive temperature coefficient (PTC) heater comprising (1:7-15; “…a self limiting electric heating element including two outer semiconductive layers having zero temperature coefficient ("ZTC") separated from one another by a continuous positive temperature coefficient ("PTC") layer and energized by two parallel electrodes…”) (Fig. 3): 

    PNG
    media_image1.png
    540
    664
    media_image1.png
    Greyscale

a main body having a length L, a width B, and a height H made of a PTC material (PTC layer 13; 6:33-35) (See 7:40-59 and claim 3 for composition of PTC layer. PTC layer 13 comprising carbon black disposed within thermoplastic resin) (Fig. 3, above, shows PTC layer 13 having a “Length”, width L, and height t. Here, the “Length” is defined by spacing d and the corresponding widths of electrodes 14 and 15) (To clarify “Length” corresponds to the claimed length L, width L corresponds to the claimed width B, and height t corresponds to the claimed height H); and 
a first electrode (14 or 15) and a second electrode (14 or 15) made of an electrically conductive material (“energized by two parallel electrodes”-1:10-12) (2:31-34 and 46-47; current carrying electrodes), 
wherein the following is true for L, B, and H: L ≥ B ≥ H (6:36-39; “PTC layer has a thickness t, a length l and a distance d between the electrodes Here, the “Length” is ≥ width L, which is ≥ height t) (6:40-42; spacing d is 1.6-45 cm and height t is 0.05-0.1 cm. As width L is equal to spacing d for square shapes, the width is greater than the height.  Since the “Length” includes the corresponding widths of electrodes 14 and 15, “Length” is ≥ width L.), and 
wherein the first and second electrodes are spaced apart by a spacing d and connected to the main body (as shown in Fig. 3) so that the following is true: d > H (6:36-39; d is spacing between electrodes 14 and 15 and is discloses as being 1.6-45 cm, while the height is disclosed as being 0.05 to 0.1 cm.  Therefore d > H).  
Smith-Johannsen teaches substantially the claimed invention except for a carrier, a cooling element connected to the main body opposite the carrier, where the cooling element is configured to emit heat dissipated in the main body to surroundings, a dielectric layer on a lateral surface of the main body, wherein the main body comprises doped BaTiO3, wherein the main body comprises Sr, Pb, and/or Ca, wherein the main body comprises a rare earth element, Mn, Fe, and/or Al, wherein the electrodes comprise Cr, Ni, Ti, Al, Ag, Cu, and/or Au, and wherein the main body and the first and second electrodes are arranged on the same surface of the carrier.

    PNG
    media_image3.png
    187
    417
    media_image3.png
    Greyscale

Chan teaches that it is known in the art of electrical heaters exhibiting PTC behavior (Abstract; “The device, preferably a heater, comprises two electrodes, preferably planar electrodes and a conductive polymer composition, which preferably exhibits PTC behavior, and which is preferably sandwiched between the electrodes.”) (figures 1-2; conductive polymer layer 3 having PTC behavior and aluminum electrodes 1 and 2; 5:55-65) a dielectric layer (layers 4 and 5) on a lateral surface of the main body (3) (5:59-61; aluminum oxide) (note: paragraph 0025 of the instant application, as published, states that the dielectric layer can have an oxidic ceramic “for example, based on an aluminum oxide.”) (Here, Chan teaches aluminum oxide layers 4/5 and, as such, teaches dielectric layers).  
The advantage of combining the teachings of Chan is that in doing so would provide a coating that insulates or provides corrosion resistance, thereby providing a protecting layer (4:14-39), which would be beneficial to heater (i.e., providing insulation and corrosion resistance would improve the performance of the heater, as well as, the longevity).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen with Chan, by adding to the main body of Smith-Johannsen, with the teachings of Chan, in order to provide a 4:14-39), which would be beneficial to heater (i.e., providing insulation and corrosion resistance would improve the performance of the heater, as well as, the longevity).
	The combination of Smith-Johannsen and Chan teaches each claimed limitation except for wherein the main body comprises doped BaTiO3, wherein the main body comprises Sr, Pb, and/or Ca, wherein the main body comprises a rare earth element, Mn, Fe, and/or Al, wherein the electrodes comprise Cr, Ni, Ti, Al, Ag, Cu, and/or Au, a carrier, a cooling element connected to the main body opposite the carrier, where the cooling element is configured to emit heat dissipated in the main body to surroundings, and wherein the main body and the first and second electrodes are arranged on the same surface of the carrier.
Mandai teaches that it is known in the art of positive temperature coefficient electrical devices (1:7-10; PTC thermistors) (figures 1, 2, 4, and 5; PTC thermistor 14 comprising main body 3 being a ceramic sintered body-3:48-49 and oppositely disposed electrodes 13a and 13b.  Here, ceramic sintered body 3 corresponds to the main body 13 of Smith-Johannsen, while electrodes 13a/13b correspond to the electrodes) (2:9-15 discloses that the ceramic sintered body is “obtained by firing ceramic material having a positive temperature coefficient of resistance,” whereas 3:15-49 disclose ceramic green sheets 1a to 1f are fired to obtain the body 3) for the main body (3) to comprise doped BaTiO3 (3:35-44; “ceramic green sheets 1a to 1f are composed essentially of material that shows positive temperature coefficient of resistance after sintering. For example, the material therefor may contain barium titanate (BaTiO3), with yttrium oxide (Y2O3) 2) serving as a characteristic improving agent for increasing the positive temperature coefficient of resistance, and silicon dioxide (SiO2) serving as a mineralizer).  
Mandai further teaches using a rare earth element, Mn, Fe, and/or Al as a PTC material (1:10-21; “…a positive temperature coefficient of resistance is formed of semiconductor ceramic material composed mainly of barium titanate and a small amount of a rare earth element such as niobium (Nb), antimony (Sb), tantalum (Ta), tungsten (W), yttrrium (Y) or another rare earth element. Manganese (Mn) is added as a characteristic improving agent for increasing the positive temperature coefficient of resistance, along with silicon dioxide (SiO2) and/or aluminum oxide (Al2O3) serving as mineralizer…”).  
Mandai further the electrodes comprising Cr, Ni, Ti, Al, Ag, Cu, and/or Au. (4:30-31; electrodes 13a and 13b comprise “nickel films”) (1:22-27 discloses that it is “well known that such electrodes having ohmic properties may be formed of a metal such as indium-gallium alloy, nickel, or aluminum”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified by Chan, with Mandai, by substituting the PTC material of the main body and the material of the electrodes of Smith-Johannsen, with the teachings of Mandai, for in doing so would amount to a simple substitution of art recognized PTC materials (carbon black/thermoplastic resin vs. doped barium titanate ceramic/rare earth element, Mn, Fe, and/or Al), as well as, art recognized electrode materials performing the same function of exhibiting a positive temperature coefficient of resistance and conducting current to 
The combination of Smith-Johannsen, Chan, and Mandai teaches each claimed limitation except for the main body comprising Sr, Pb, and/or Ca, a carrier, a cooling element connected to the main body opposite the carrier, where the cooling element is configured to emit heat dissipated in the main body to surroundings, and wherein the main body and the first and second electrodes are arranged on the same surface of the carrier.
Yamauchi teaches that it is known in the art of PTC heaters (1:9-12; PTC thermistor/panel heater) to use a PTC ceramic material as the main body (barium titanate used as a PTC ceramic for the heating element; 4:31-41). Yamauchi further teaches that the “electrical resistance of the barium titanate sintering increases non-linearly with an elevating temperature by applying a current thereto, as to reach a value 10,000 times that of the room temperature at a temperature not lower than the Curie” and that “the Curie point can be freely controlled by adding elements such as lead and strontium to the ceramic sintering element” (4:37-46).

The combination of Smith-Johannsen, Chan, Mandai, and Yamauchi teaches each claimed limitation except for the use of a carrier, wherein the main body and the first and second electrodes are arranged on the same surface of the carrier and a cooling element connected to the main body opposite the carrier, where the cooling element is configured to emit heat dissipated in the main body to surroundings.
Note: for context, paragraph 0019 of the instant application, as published, states that “the carrier is used to give the PTC heater a stable shape. Moreover, the carrier can also help to emit energy dissipated in the main body to the surroundings.
Based on such information, the broadest reasonable interpretation of “carrier” includes structures that provide stability to the PTC heater and/or aid in emitting energy dissipated in the main body.

    PNG
    media_image2.png
    157
    529
    media_image2.png
    Greyscale

Abstract and paragraphs 0010) (Fig. 18; PTC heater 310 comprising a main body/PTC element 312, a first electrode 315 and a second electrode 316-paragraph 0110) to use a carrier (supporting unit 311) (paragraph 0102 and 0104 state that supporting unit 311 supports PTC element 312) (para. 0105; “the supporting unit 311 may include a polymer-based material, e.g., polyimide, polyimideamide and fluoropolymers, for example, or a metal. In such an embodiment, the fluoropolymers may include fluorinated PEEK, PTFE, PFA and FEP, for example. In such an embodiment, the metal may include a stainless steel, nickel, copper, brass, and alloys thereof. However, materials for forming the supporting unit 311 are not limited to the materials stated above. In an embodiment, where the supporting unit 311 includes a conductive metal, an insulation layer (not shown) may be interposed between the supporting unit 311 and the resistance heating element 312. In an embodiment, an insulation layer (not shown) may be interposed between electrodes 315 and 316, which will be described below, and the supporting unit 311.”), wherein the main body (312) and the first and second electrodes (315/316) are arranged on the same surface of the carrier (311) (para. 0108 states that “the electrodes 315 and 316 are arranged on the supporting unit 311 to be apart from each other in the width-wise direction and contact the resistance heating element 312.”) (Fig. 18, above, clearly shows, electrodes 315 and 316 and PTC element 312 being arranged on the same-upper-surface of supporting unit 311).
Chu further teaches the electrodes comprising copper (Cu), silver (Ag), etc. (para. 0108).

The combination of Smith-Johannsen, Chan, Mandai, Yamauchi, and Chu teaches each claimed limitation except for a cooling element connected to the main body opposite the carrier, where the cooling element is configured to emit heat dissipated in the main body to surroundings.

    PNG
    media_image4.png
    204
    502
    media_image4.png
    Greyscale

Baiatu teaches that it is known in the art of electrical resistance devices exhibiting PTC behavior (Abstract; “electrical resistance element (10) includes a resistance body (3), which is arranged between two plane-parallel, pressurized electrodes (1, 2), has PTC behavior and comprises a polymer matrix and two filler components of electrically conducting particles embedded into the polymer matrix…”) (fig. 3; electrodes 1 and 2, main body 4/5, carrier/support 9) to use a cooling element cooling ribs 8 or “other heat sink”) connected to the main body (4/5) opposite the carrier (4:8-17; “there may be arranged an intermediate layer 9 of electrically insulating, but thermally highly conducting material, which serves for electrical isolation between the resistance element 10 and the heat sinks. This layer may be formed by a silicone film or a ceramic sheet, for instance based on Al2O3 or AlN, filled with filler, such as aluminum oxide, aluminum nitride and/or boron nitride”) (Here, 9 is considered to correspond to the carrier of Chu), wherein the cooling element is configured to emit heat dissipated in the main body to surroundings (2:19-20; copper-containing) (4:18-25; “…the faces of the electrodes 1, 2 turned away from the resistance body 3 may bear cooling ribs 8. Instead of cooling ribs 8, each of the electrodes 1, 2 may also bear some other heat sink, for example a liquid cooler. By means of such heat sinks connected to the outer surface of at least one of the two electrodes 1, 2, the nominal current carrying capacity can be additionally increased by virtue of increased heat dissipation.”).
The advantage of combining the teachings of Baiatu is that in doing so would provide a means to dissipate heat away from the main body and electrodes, thereby cooling the PTC heater and preventing excessively high temperatures that could result in injury and/or damage.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified above, with Baiatu, by adding to the main body and electrodes of Smith-Johannsen, with the teachings of Baiatu, in order to provide a means to dissipate heat away from the main body and electrodes, thereby cooling the PTC heater and preventing excessively high temperatures that could result in injury and/or damage.
Regarding claim 32, the primary combination, as applied to claim 25, teaches each claimed limitation.
Baiatu, as detailed above, teaches wherein the cooling element is made of metal and comprises ribs (8) (2:19-20; copper-containing) (4:18-25; “…the faces of the electrodes 1, 2 turned away from the resistance body 3 may bear cooling ribs 8. Instead of cooling ribs 8, each of the electrodes 1, 2 may also bear some other heat sink, for example a liquid cooler. By means of such heat sinks connected to the outer surface of at least one of the two electrodes 1, 2, the nominal current carrying capacity can be additionally increased by virtue of increased heat dissipation.”).
Regarding claim 33, the primary combination, as applied to claim 25, teaches each claimed limitation.
Smith-Johannsen further teaches wherein the main body (13) has a shape of a cuboid, a cylinder, a film, or an ellipsoid (cuboid shown in Figure 3.  The plain and customary meaning of “cuboid” is “a rectangular parallelepiped,” www.dictionary.com/browse/cuboid, viewed on 06/01/2021).  
Regarding claim 34, the primary combination, as applied to claim 25, teaches each claimed limitation.
Smith-Johannsen further teaches wherein the following is true: L ≥ B > H (as detailed in claim 25 above, L ≥B for the same reasons as detailed above and width L may be 1.6-45 cm while height t may be 0.05-0.1 cm.  Therefore, B > H).  
Regarding claim 35, the primary combination, as applied to claim 25, teaches each claimed limitation and further teaches 1 cm ≤ B ≤ 4 cm and 100 µm ≤ H (Smith-Johannsen; 6:40-45; 1.6-45 cm and 0.05-0.1 cm, respectively). Smith-Johannsen is silent on 2.5 cm ≤ L ≤ 5 cm.

    PNG
    media_image3.png
    187
    417
    media_image3.png
    Greyscale

Chan teaches that it is known in the art of electrical heaters exhibiting PTC behavior (Abstract; “The device, preferably a heater, comprises two electrodes, preferably planar electrodes and a conductive polymer composition, which preferably exhibits PTC behavior, and which is preferably sandwiched between the electrodes.”) (figures 1-2; conductive polymer layer 3 having PTC behavior and aluminum electrodes 1 and 2; 5:55-65) for the length to be 2.5 cm ≤ L ≤ 5 cm (5:10-18; “The device may be any suitable size and shape. The preferred size and shape depends on the application of the device. For some applications either a strip shape or a square or rectangular shape is preferred. Where a strip is used it preferably has width of 1 to 4 inches…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified above, with Chan, by replacing the length of the main body of Smith-Johannsen, being of some value, with the teachings of Chan, since the length of the main body is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the overall size of the heater for a particular application. A person of ordinary skill in the art would recognize that the length .
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Mandai (U.S. Patent 4766409), and Yamauchi et al. (U.S. Patent 5592647), hereinafter Yamauchi, Chu et al. (U.S. Publication 2014/0205336), hereinafter Chu, and in view of Van Bokestal et al. (U.S. Patent 4210800), hereinafter Van Bokestal.
Regarding claim 26, the primary combination, as applied to claim 13, teaches each claimed limitation except for the main body having a shape of a cylinder.
Van Bokestal teaches that it is known in the art of PTC heating elements (Title; Abstract; Figure 1) for a main body to have a shape of a cylinder (1:40-50; “…casing may, for example, be in the form of a cylinder. It is, or course, also possible but not necessary to make the resistor bodies also in the form of a cylinder, but they may, however, also be blockshaped….”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified above, with Van Bokestal, by replacing the shape of the main body of Smith-Johannsen, with the teachings of Van Bokestal, for in doing so would merely amount to a change in shape .
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Johannsen (U.S. Patent 5057674) in view of Mandai (U.S. Patent 4766409), and Yamauchi et al. (U.S. Patent 5592647), hereinafter Yamauchi, Chu et al. (U.S. Publication 2014/0205336), hereinafter Chu, and in view of Sullivan et al. (U.S. Patent 5451747), hereinafter Sullivan.
Regarding claim 28, the primary combination, as applied to claim 13, teaches each claimed limitation except for the main body having a shape of an ellipsoid.
Sullivan teaches that it is known in the art of self regulating electrical heaters (Title; Abstract; Figure 7, heating element 12 comprising PTC material 50) for a main body having a shape of an ellipsoid (6:28-45; overall shape of the heating element 12, including the PTC material 50, is generally an oval) (Such oval shape defines, at least partially, an ellipsoid).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Smith-Johannsen, as modified above, with Sullivan, by replacing the shape of the main body of Smith-Johannsen, with the teachings of Van Sullivan, for in doing so would merely amount to a change in shape that is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the cylinder shape was significant.  See MPEP 2144.04-IV-B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN C DODSON/Primary Examiner, Art Unit 3761